Citation Nr: 0947143	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and attorney



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's PTSD 
results in occupational and social impairment due to such 
symptoms as near-continuous depression, impaired impulse 
control, difficulty in adapting to stressful circumstances 
and an inability to establish and maintain effective 
relationships; it does not result in gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.

2.  The competent medical evidence shows that the Veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but not higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In this case, the Board is granting in full the TDIU benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with this claim with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.  

With respect to the Veteran's PTSD claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant 
in March 2008 that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in the 
March 2008 letter.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private medical 
records and was provided an opportunity to set forth his 
contentions during the September 2009 hearing before the 
undersigned Veterans Law Judge.  He has been represented by a 
private attorney throughout the claim.  Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

A VA examination with respect to the PTSD issue was obtained 
in April 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate.  The April 2008 examination was 
predicated on a reading of the Veteran's medical records and 
the results of current examination.  The report considers all 
of the pertinent evidence of record, to include the 
statements of the Veteran.  In addition, the report provides 
clinical findings which are pertinent to the criteria 
applicable for rating the Veteran's PTSD.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Rating Schedule provides that a 50 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The Veteran contends that he is entitled to a 70 percent 
evaluation for PTSD because its resulting depression and 
anxiety render him unemployable and interfere with his 
ability to interact with others.

The report of an April 2008 VA examination relates that the 
Veteran had objective complaints of anger, anxiety, isolated 
behavior, hypervigilance and occasional nightmares.  The 
Veteran voluntarily retired in 2005 and it appeared that this 
was not due to the effects of a mental disorder.  The Veteran 
had been married for 40 years and had two children.  He 
sometimes saw a few friends who were all veterans.  He played 
golf occasionally and attended veterans' reunions.  He was 
noted to be alcohol-dependent.  

On examination, the Veteran denied impairment of thought 
processes, and no such impairment was observed by the 
examiner.  The Veteran denied delusions and hallucinations.  
The Veteran was neatly groomed and neatly dressed.  It was 
apparent that he was in good maintenance and performed 
activities of daily living as expected in an adult of his 
age.  He was oriented in three spheres with good recall for 
immediate, recent and remote events.  He performed well on 
standard mental status examination items and appeared to be 
high functioning cognitively.  The Veteran stated he had 
anxiety in closed spaces and occasional depressed mood. He 
suffered from road rage.  Specific PTSD symptoms that were 
present were anger, anxiety, isolated behaviors, 
hypervigilance, depression, and occasional nightmares.  The 
Axis I diagnosis was PTSD, and co-morbidity on alcohol 
dependence.  The current Axis V GAF score for PTSD was 55.  

The Veteran's private psychologist submitted medical records 
showing treatment for PTSD during the appeal period.  

In addition, in a February 2008 report the private 
psychologist provides that the Veteran's PTSD rendered him 
unable to maintain any type of employment.  His PTSD caused 
difficulty concentrating, intrusive thoughts, road rage, 
highly disturbed sleep, great lack of patience, and 
irritability to the point of inability to deal with 
supervisors.  He would mentally return to Vietnam while on 
the factory floor due to such triggers as loud, sudden 
noises.  He had broken out in periodic violence.  He had 
severe problems handling stress on the job.  

In a July 2009 Mental Residual Functional Capacity 
Questionnaire, the private psychologist indicates that the 
Veteran's Axis I diagnosis was PTSD, chronic and severe.  His 
current and past-year GAF was 45.  

The Veteran's PTSD impairment or treatment would cause him to 
be absent from work more than 4 days a month.  He would have 
difficulty working at a regular job on a sustained basis due 
to his PTSD, which caused high level anxiety, depression, 
intrusive thoughts and irritability.  The Veteran was 
psychologically "wired" and unable to relax.  His 
concentration was poor and frequently interrupted by 
intrusive thoughts.  He did not accept supervision well at 
all.  His intrusive thoughts and high level of anxiety 
inhibited his ability to concentrate.  He responded extremely 
poorly to situations such as supervision, traveling to 
unfamiliar places and reacting to crowds.  Occasionally, his 
anger created significant problems.  

The private psychologist further noted that the Veteran's 
treatment included therapy and medication.  Clinical findings 
that demonstrated the severity of the Veteran's mental 
impairment and symptoms consisted of poor memory and 
concentration, constant and consistent anxiety and inability 
to relax, and flashbacks to war along with intrusive 
thoughts, etc.  The private psychologist identified numerous 
areas in which the Veteran was unable to meet competitive 
standards or had no useful ability to function. 

The Board finds that the foregoing records support 
entitlement to a 70 percent evaluation for PTSD.  They 
document that the Veteran's PTSD results in occupational and 
social impairment, with deficiencies in work, family 
relations, and mood, due to such symptoms as near-continuous 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting) and an inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.  

The Board points out that the Veteran is seeking a 70 percent 
evaluation for PTSD, which this decision is granting.  
Nevertheless, the Board will consider entitlement to a 100 
percent evaluation for PTSD.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

The Board finds that the preponderance of the evidence is 
against entitlement to a 100 percent evaluation for PTSD.  
The foregoing records are negative for symptoms indicative of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
other similar manifestations which would support a finding of 
total social and occupational impairment.

The Board is aware of the Veteran's complaints regarding 
PTSD, as well as the testimony provided on his behalf by his 
wife and his attorney, who is also a personal friend.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran and his witnesses are accordingly 
competent to report observable symptoms, but are not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, their 
assertions cannot constitute competent medical evidence that 
the Veteran's service-connected PTSD warrants a 100 percent 
evaluation.  At any rate, the observable symptoms they 
describe do not satisfy the criteria for a 100 percent 
evaluation.  

TDIU

The Veteran further asserts that he is entitled to a TDIU 
because his service-connected disabilities prevent him from 
working.  A TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

Based on a thorough review of the record, the Board finds 
that the evidence supports the Veteran's claim for a TDIU.  

The Veteran is service-connected for PTSD, evaluated as 70 
percent disabling; and right ear hearing loss, evaluated as 
noncompensable.  His combined evaluation is 70 percent.  
Thus, he satisfies the schedular criteria set forth at 38 
C.F.R. § 4.16(a).

The evidence also demonstrates that the Veteran's service-
connected PTSD renders him unable to secure or follow a 
substantially gainful occupation, even though it does not 
warrant a 100 percent schedular evaluation.  

The February 2008 private psychology report and July 2009 
Mental Residual Functional Capacity Questionnaire, discussed 
in detail above, clearly show that the Veteran's PTSD renders 
him unable to maintain any type of employment.  The Board 
finds that these reports have great probative value, as they 
refer to the Veteran's symptoms and/or current examination 
findings.  This fact is particularly important, in the 
Board's judgment, as the references make for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

In light of the foregoing, a TDIU is warranted.


ORDER

A 70 percent evaluation, but not higher, is granted for PTSD, 
subject to the rules and regulations governing the award of 
monetary benefits.

A TDIU is granted, subject to the rules and regulations 
governing the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


